Case 0:18-cv-61825-JIC Document 72 Entered on FLSD Docket 01/22/2019 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 18-61825-CIV-COHN/SELTZER
                 CASE NO. 18-62532-CIV-COHN/SELTZER (consolidated)
                 CASE NO. 18-62533-CIV-COHN/SELTZER (consolidated)

 PLANTATION OPEN MRI, LLC,
 a/a/o JORGE HIDALGO on behalf of itself
 and all others similarly situated, et al.,

        Plaintiffs,

 vs.

 INFINITY AUTO INSURANCE COMPANY, et al,

      Defendants.
 __________________________________/

 ORDER GRANTING DEFENDANTS’ CONSOLIDATED MOTION TO DISMISS CLASS
                       ACTION COMPLAINT

        THIS CAUSE is before the Court upon Defendants Infinity Auto Insurance

 Company, Infinity Indemnity Insurance Company, and Infinity Assurance Insurance

 Company’s (collectively, “Infinity”) Consolidated Motion to Dismiss Class Action

 Complaint [DE 51] (“Motion”). The Court has considered the Motion, Plaintiff’s

 Response [DE 61], Defendants’ Reply [DE 63], and the record in this case, and is

 otherwise advised in the premises. For the reasons stated herein, the Court will grant

 the Motion and dismiss Plaintiff’s Class Action Complaints.

 I.     Background

        These consolidated cases present solely a straightforward question of contract

 interpretation. Infinity argues that its Personal Injury Protection (“PIP”) policy covers

 only 80% of reasonable medical expenses. Plaintiff, a medical provider and assignee of

 Infinity’s insureds Jorge Hidalgo, Gloria Diaz, and Shawn Thomas, alleges—on behalf
Case 0:18-cv-61825-JIC Document 72 Entered on FLSD Docket 01/22/2019 Page 2 of 6



 of itself and a state-wide putative class—that Infinity must provide PIP coverage for

 100% (not 80% of reasonable medical expenses). Plaintiff’s Complaints each assert a

 single count for breach of contract, seeking monetary damages in the form of

 purportedly underpaid PIP benefits.

 II.    Legal Standard

        Under Federal Rule of Civil Procedure 12(b)(6), a court shall grant a motion to

 dismiss where, based upon a dispositive issue of law, the factual allegations of the

 complaint cannot support the asserted cause of action. Glover v. Liggett Grp., Inc., 459

 F.3d 1304, 1308 (11th Cir. 2006). Indeed, “[f]actual allegations must be enough to raise

 a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

 555 (2007). Thus, a complaint must contain “sufficient factual matter, accepted as true,

 to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

 678 (2009) (quoting Twombly, 550 U.S. at 570).

        Nonetheless, a complaint must be liberally construed, assuming the facts alleged

 therein as true and drawing all reasonable inferences from those facts in the plaintiff’s

 favor. Twombly, 550 U.S. at 555. A complaint should not be dismissed simply because

 the court is doubtful that the plaintiff will be able to prove all of the necessary factual

 allegations. Id. Accordingly, a well-pleaded complaint will survive a motion to dismiss

 “even if it appears that a recovery is very remote and unlikely.” Id. at 556.

 III.   Analysis

        The Insuring Agreement at issue, read as a whole, unambiguously covers only

 80% of reasonable medical expenses. First, it generally provides that Infinity “will pay,

 in accordance with the Florida Motor Vehicle No-Fault Law, personal injury protection




                                                2
Case 0:18-cv-61825-JIC Document 72 Entered on FLSD Docket 01/22/2019 Page 3 of 6



 benefits to or for the benefit of an insured who sustains bodily injury.” DE 1-2 p. 22.

 The Insuring Agreement continues, in relevant part:

        Subject to the limits shown on the Personal Injury Protection Benefits
        Schedule attached to the Declarations Page, personal injury protection
        benefits consist of the following:

        1.     80% of medical expenses . . .

 Id.

        “Medical expenses” are defined in the “Definition” section of the PIP policy as:

        . . . reasonable expenses for medically necessary medical, surgical, x-ray,
        dental, and rehabilitation services, including prosthetic devices and
        medical necessary ambulance, hospital . . . if the insured receives initial
        services and care within 14 days after the motor vehicle accident.

        (a) Reimbursement for medical expenses shall be limited to and shall not
        exceed 80% of the schedule of maximum charges set forth in Section
        627.736(5)(a)(1) Florida Statutes as follows . . .

 Id.

        Immediately following the Insuring Agreement and PIP policy Definition section

 there is a “Limits of Liability” provision which the Court will quote at length given that it

 forms the crux of Plaintiff’s case:

        The total limit of personal injury protection benefits available under the
        Florida Motor Vehicle No-Fault Law for any one person who sustains
        bodily injury in any one accident shall be $10,000 for medical expenses,
        work loss and replacement services and $5,000 for death benefits. This is
        the most we will pay regardless of the number of covered persons,
        policies or bonds applicable, vehicles involved or claims made.

        Subject to the provision of Limits of Liability – Part B Only, our total limit of
        liability available for reimbursement for medical expenses is:

        1.     Reimbursement for services and care provided in paragraphs
               (b),(c),(d) of the definition of medical expenses up to $10,000 if a
               physician licensed under chapter 458 or chapter 459 . . . or an
               advanced registered nurse practitioner licensed under chapter 464




                                                3
Case 0:18-cv-61825-JIC Document 72 Entered on FLSD Docket 01/22/2019 Page 4 of 6



                    has determined that the insured had an emergency medical
                    condition.

           2.       Reimbursement for services and care provided in paragraphs
                    (b),(c),(d) of the definition of medical expenses is limited to $2,500
                    if any provider listed in paragraphs (b),(c),(d) of the definition of
                    medical expenses has determined that the insured did not have an
                    emergency medical condition.

           The amount of any deductible stated on the Declarations Page shall be
           deducted from the total amount of all loss and expense incurred by or on
           behalf of each person to whom the deductible applies and who sustains
           bodily injury as the result of any one accident. If the total amount of
           such loss and expense exceeds such deductible, the total limit of
           benefits we are obligated to pay shall then be based on the
           difference between such deductible amount and the total amount of
           all loss and expense incurred, subject to the $10,000 limit of benefits.
           Such deductible shall not apply to death benefits.

 Id. at 24 (emphasis added). According to Plaintiff, the bolded language above creates a

 “conflicting payment methodology,” DE 61 at 19, that “does not limit the reimbursement

 of Covered Charges that have been accepted as reasonable and reimbursable to 80%.”

 DE 1-2 at 7. Plaintiff contends that the PIP policy must be read to provide what Plaintiff

 terms “Total Expense Coverage” (100% of medical expenses) because of the bolded

 language discussing “the total amount all loss and expense incurred.” DE 61 at 3. This

 is clearly wrong.

           “Under Florida law,1 ordinary contract principles apply to the interpretation and

 construction of insurance contracts, and as with all contracts, the interpretation is a

 question of law.” Diocese of St. Petersburg, Inc. v. Arch Ins. Co., 188 F. Supp. 3d 1289,

 1293 (M.D. Fla. 2016). “When the insurance policy language is unambiguous, the

 contract must be enforced as written.” Id. Ambiguities occur when the language “is

 susceptible to more than one reasonable interpretation.” Id. (quoting Travelers Indem.


 1
     The parties do not dispute that the PIP policy is governed by Florida law.


                                                        4
Case 0:18-cv-61825-JIC Document 72 Entered on FLSD Docket 01/22/2019 Page 5 of 6



 Co. v. PCR Inc., 889 So.2d 779, 785 (Fla. 2004)). Importantly, “[i]nsurance contracts

 should be read as a whole, and each provision should be given its full meaning and

 operative effect.” Id.

        Plaintiff’s interpretation of the PIP policy rests on one sentence providing for

 greater coverage than is provided for anywhere else in the policy. Again, that sentence

 reads: “[i]f the total amount of such loss and expense exceeds such deductible, the total

 limit of benefits we are obligated to pay shall then be based on the difference between

 such deductible amount and the total amount of all loss and expense incurred, subject

 to the $10,000 limit of benefits.” This language is clear on its face. It simply explains

 how the deductible will be applied (to the “total amount of all loss and expense”). It is

 also in a section titled “Limits of Liability.” There is no way to reasonably interpret this

 language as expanding the policy’s coverage or creating a “conflicting payment

 methodology.”

        Plaintiff relies heavily on Spaid v. Integon Indem. Corp., 143 So. 3d 949 (Fla. 1st

 DCA 2014). Plaintiff claims that “this specific issue of a PIP insurer being required to

 issue payment for 100% of an insured’s total expenses per a conflicting Limits of

 Liability Section was adjudicated in Spaid . . . ” DE 61 at 4. But Spaid provides no

 support for Plaintiff’s position. There, an Extended PIP coverage addendum actually

 provided for coverage of 100% of medical expenses. See Spaid, 143 So. 3d at 951

 (“Under the Extended PIP provision, the percentage of medical expenses covered are

 increased to 100%.”). That was not the issue. The issue was whether the Extended

 PIP coverage was subject to the same $10,000 limit as the insurer’s Basic PIP

 endorsement. Id. (noting that “[w]hile the insurer argues, and the trial court agreed, that




                                               5
Case 0:18-cv-61825-JIC Document 72 Entered on FLSD Docket 01/22/2019 Page 6 of 6



 the Extended PIP coverage only allows for a recovery of 100% of medical expenses

 until $10,000 is reached, the endorsement is not so plain.”) (emphasis added). Unlike

 in Spaid, here, the PIP policy unambiguously provides coverage for only 80% of

 reasonable medical expenses.2

 IV.     Conclusion

         For the foregoing reasons, it is hereby ORDERED AND ADJUDGED as follows:

         1.       Defendants’ Consolidated Motion to Dismiss Class Action Complaint [DE

 51] is GRANTED.

         2.       Plaintiff’s Class Action Complaints are DISMISSED with prejudice.

         3.       The Clerk of Court is DIRECTED to CLOSE this case and DENY all other

 pending motions as moot.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County,

 Florida, this 22nd day of January, 2019.




 Copies provided to counsel of record via CM/ECF.




 2
  In its Response, Plaintiff appears to also take issue with how the deductible is applied. DE 61 at 24-28.
 But as Infinity correctly notes, Plaintiff’s Complaint alleges no claim involving the propriety of how Infinity
 applies the deductible. The Court will therefore not consider this unpled claim improperly raised in
 opposition to Infinity’s Motion to Dismiss.


                                                        6
